Title: To George Washington from George Clinton, 15 January 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poukeepsie 15th January 1781
                        
                        I am unhappy to learn by your Excellency’s Letter of the 13th (which was delivered me late yesterday Evening)
                            that the Accounts from the Pensylvania Troops are not so favourable as they were first represented—I have not for some
                            considerable Time had occassion to call upon the Militia most contiguous to the Posts in the Highlands & I may
                            therefore be deceived with respect to thier present Temper & Disposition; but judging from their former Alacrity I
                            am, led to believe we shall be able to throw into the Garrison upwards of one thousand Men in the Course of three or four
                            Days—Some of them may reach West Point the same Day they have Notice to March & the greater Part the next; This
                            however is on a Presumption that the Time for which they may be wanted will be so short as to render the Preparations
                            which it woud be proper for them to make were they to continue any considerable Time in Service unnecessary. Some of the
                            Officers of most Authority & Influence are attending the Legislature at Albany & shoud it be determined to
                            call out any Part of the Militia on the present OccassionI wish therefore to be advised of it as early as convenient as their
                            Absence will in some Measure render my Personal Attention to the Business necessary--I begg Leave to inform your Excellency that I do not
                            propose setting out for Albany before the Middle of next Week. I have the Honor to be with Sentiments of the highest
                            Respect & Esteem Your Excellency’s Most Obedt Servt
                        
                            Geo. Clinton
                        
                    